473 F.2d 1386
Estelle BEDFORD, Plaintiff-Appellant,v.Caspar W. WEINBERGER, Secretary of Health, Education &Welfare, Defendant-Appellee.
No. 72-3713 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
March 14, 1973.

William I. Aynes, Atlanta, Ga., for plaintiff-appellant.
John W. Stokes, Jr., U. S. Atty., Charney K. Berger, Asst. U. S. Atty., Atlanta, Ga., for defendant-appellee.
Before JOHN R. BROWN, Chief Judge, and DYER and SIMPSON, Circuit Judges.
PER CURIAM:


1
A careful review of the record convinces us that the decision of the Secretary is supported by substantial evidence.  Cross v. Finch, 5 Cir. 1970, 427 F.2d 406; Rome v. Finch, 5 Cir. 1969, 409 F.2d 1329, cert. denied 396 U.S. 943, 90 S. Ct. 379, 24 L. Ed. 2d 244.


2
Affirmed.



*
 Rule 18, 5 Cir; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I